Citation Nr: 1235719	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-31 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to an initial higher rating for degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to September 25, 2008, and 40 percent disabling from that date.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to May 1985 and from August 1985 to September 1999.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2012 statement, the Veteran requested a Board hearing.  In accordance with 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A.  § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under the circumstances, this case must be returned to the RO so that the Veteran is afforded an opportunity to present testimony at a Board hearing.

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing either at the local RO or via video conference, whichever the Veteran prefers.  The RO should notify the Veteran of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the Veteran cancels her hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


